Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-21 are presented for examination.
Claims 1, 6, 7, 12, 16 and 20 were amended.
Claim 21 is new.
This is a Non-Final Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 12-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over  Prahlad et al. (US 8,285,681) in view of Dwarampudi et al. (US 20180285204)) further in view of Watkins et al. (US 2016/0342618)

1. Prahlad teaches, A networked information management system configured to perform deduplication operations (Abstract), the networked information management system comprising:
a secondary storage computing device comprising first physical hardware (Fig 1 & 2: 165); and
a storage manager comprising second physical hardware that is in communication with the secondary storage computing device (Fig 2: 105 – storage manager), wherein the storage manager is configured to:
receive deduplication performance data from the secondary storage computing device, wherein the deduplication performance data is associated with a first secondary copy operation performed by the secondary storage computing device for primary data from a client computing device (Table 1 – “Logging Cloud storage Performance”, Col 10: lines 12-67& Col 11: lines 1-15 – teaches logging, tracking and analyzing performance achieved during  data processing on storage sites 115A-N), and wherein the deduplication performance data indicates a portion of the primary data replaced with one or more pointers (Col 27: lines 10-23 – teaches storing pointers instead of data objects during deduplication process, this data process would also be tracked and logged as taught above in view of performance analysis);
receive secondary copy performance data from the secondary storage computing device, wherein the secondary copy performance data is associated with the first secondary copy operation (Col 11: lines 1-15 – teaches logging, tracking and analyzing performance achieved during  data processing on storage sites 115A-N);
determine, that the first secondary copy operation results in a level of deduplication performance below a threshold level (Col 19: lines 15-41 – teaches a storage manager which predicts and plans future storage needs, based on storage operation which includes deduplication operations (copying data), in combination with Col 11: lines 1-15 and Col 27: lines 10-23 which teaches tracking performance data including deduplicating process); and
Prahlad does not explicitly teach or disclose, 
…in accordance with a machine learning model output; and apply at least one of the deduplication performance data and the secondary copy performance data as inputs to the machine learning model;
determine that the level of deduplication performance is a non-anomalous condition based on an expectation that the level of deduplication performance is below the threshold level; and allow future secondary copy operations performed by the secondary storage computing device for primary data from the client computing device to continue including deduplication operations.
However, Dwarampudi teaches, …in accordance with a machine learning model output; and apply at least one of the performance data and the secondary copy performance data as inputs to the machine learning model (Paragraphs 7 & 284 – teaches utilizing a recommendation system to apply a machine learning model to identified issues or operations determined by an administrator that could be implemented by the storage manager, further examples based on paragraphs 289 & 290– such as issues during backup data);
Watkins teaches, determine that the level of deduplication performance is a non-anomalous condition based on an expectation that the level of deduplication performance is below the threshold level; and allow future secondary copy operations performed by the secondary storage computing device for primary data from the client computing device to continue including deduplication operations (Abstract, Paragraphs 9, 19, 52, Fig 3– teaches determining an ingestion rate of data received by the grid server for a backup, wherein the ingestion rate, the deduplication rate and replication rate are based on a threshold level, wherein if the deduplication rate is below a threshold based on the ingestion performance rate, the system performs the operations normally (i.e. non-anomalous conditions))
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Prahlad’s invention the ability to utilize machine learning to further enhance analyzing data as taught by Dwarampudi, and the ability to determine anomalous files during deduplication operations in accordance with system policy because all the prior arts are analogous in the technical area of information management system utilizing data storage operations (See abstract, Prahlad, Dwarampudi, 2016/0342618. 

2. The combination of Prahlad, Dwarampudi and Watkins teaches, The networked information management system of Claim 1, wherein the secondary copy performance data comprises a size of secondary copy data associated with the first secondary copy operation (Fig 13A,13B – Size, Col 2: lines 42-45, Col 18: lines 8-20 – teaches size associated with the copy operation, Prahlad).

3. The combination of Prahlad, Dwarampudi and Watkins teaches, The networked information management system of Claim 1, wherein the secondary copy performance data comprises a job time of the first secondary copy operation (Col 18: lines 8-20 – teaches job scheduling, Prahlad).

4, The combination of Prahlad, Dwarampudi and Watkins teaches, The networked information management system of Claim 1, wherein the storage manager is further configured to train the machine learning model using training data that includes information related to a second secondary copy operation that has been performed (Paragraph 7 and 284, Dwarampudi).

5. The combination of Prahlad, Dwarampudi and Watkins teaches, The networked information management system of Claim 4, wherein the information related to the second secondary copy operation comprises at least one of a size of an application that provided second primary data on which the second secondary copy operation was performed, a time at which the second secondary copy operation was performed, whether deduplication operations were performed during the second secondary copy operation, deduplication performance of the second secondary copy operation, a size or amount of any compression of the second primary data, whether the second primary data was encrypted, a size of second secondary copy data resulting from the second secondary copy operation, or a time taken to perform the second secondary copy operation (Fig 13A, which teaches the size of the file, as well as, Col 27: lines 48-67 - deduplication module, including encrypted data and compressed data, metadata, Fig 5C, Col 30: lines 34-39, Prahlad).

6. The combination of Prahlad, Dwarampudi and Watkins teaches, The networked information management system of Claim 7, wherein the storage manager is further configured to:
determine that the second level of deduplication performance will continue for future secondary copy operations based on the output of the machine learning model; and generate the updated information management policy in response to the determination that the level of deduplication performance will continue (Paragraphs 0007, 0311 - when the date is abnormal or does not exist, the issue is provided as an input to a machine learning model, Dwarampudi)

7. The combination of Prahlad, Dwarampudi and Watkins teaches, The networked information management system of Claim 1, wherein the storage manager is further configured to:
Contains similar limitations as claim 1 hence is rejected similarly; Claim 7 further contains additional limitations:
determine that a second level of deduplication performance is a non-anomalous condition based on the second output of the machine learning model, wherein the second level of deduplication performance is an anomalous condition (Paragraph 7, 284 & 311 – teaches the recommendation system identifying a previously identified issue, utilizing a machine learning model to update the policies,  Dwarampudi); and generate an updated information management policy such that future secondary copy performed by the secondary storage computing device for second primary data from the second client computing device do not include deduplication operations (Paragraph 9, 11, 19, 55, 75 and Fig 3 – teaches that based on the ingestion performance, the deduplication performance can be updated based on a policy for future usage, i.e., based on ingestion performance, no deduplication might take place, Watkins).

8. The combination of Prahlad, Dwarampudi and Watkins teaches, The networked information management system of Claim 1, wherein the storage manager is further configured to transmit the updated information management policy to at least one of the client computing device or the secondary storage computing device (Paragraphs 7, 284 and Fig 5 teaches generating a notifications, Dwarampudi)

9. The combination of Prahlad, Dwarampudi and Watkins teaches, The networked information management system of Claim 7, wherein the storage manager is further configured to assign the updated information management policy to the second client computing device in place of a previous version of the updated information management policy (Column 63: lines 11-32, col 63: lines 65- Col 64: lines 1-64 - teaches a ingest database which contains policy parameters incorporating deduplication databases, which can be updated, Prahlad)

10. The combination of Prahlad, Dwarampudi and Watkins teaches, The networked information management system of Claim 1, wherein the storage manager is further configured to:
determine that a first type of application and a second type of application are running on the client computing device; assign a first information management policy to the first type of application running on the client computing device such that a second secondary copy operation directed to second primary data of the first type of application running on the first client computing device is performed in accordance with the first information management policy; and assign a second information management policy to the second type of application running on the client computing device such that a third secondary copy operation directed to third primary data of the second type of application running on the client computing device is performed in accordance with the second information management policy (Col 17: lines 54-65 & Col 63: lines 40-44, Claim 6, Prahlad)


Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Prahlad et al. (US 8,285,681) in view of Dwarampudi et al. (US 20180285204)) and Watkins et al. (US 2016/0342618)  further in view of  Chen (US 2018/0313975)

All the limitations of claim 1 are taught above.
11. The combination of Prahlad, Dwarampudi and Watkins teaches, The networked information management system of Claim 1, wherein the storage manager is further configured to:
Client devices can be distributed based on geographical location and proximity between client and data sources (Col 10: lines 26-31, Prahlad).
	The combination of Prahlad, Dwarampudi and Watkins do not explicitly teach or discuss,
determine a macro region of the client computing device using geographical coordinates of the client computing device; determine a micro region within the macro region that is closest to the geographical coordinates of the first client computing device; and assign a first information management policy to the client computing device based on the determined micro region, wherein the first information management policy is associated with the determined micro region.
However, Chen teaches, determine a macro region of the client computing device using geographical coordinates of the client computing device; determine a micro region within the macro region that is closest to the geographical coordinates of the first client computing device; and assign a first information management policy to the client computing device based on the determined micro region, wherein the first information management policy is associated with the determined micro region (Abstract, Paragraphs 23, 28, 74 & 77)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Prahlad’s invention the ability to utilize geographical location based on micro/macro indications as taught by Chen as taught by Dwarampudi, because they are in the same field of endeavor of data processing  in a distributed environment. (See Abstract, Chen). 


Claims 12-21 are similar to claims 1-11 hence rejected similarly.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRESH SINGH/Primary Examiner, Art Unit 2159